Citation Nr: 0908833	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  06-10 988	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1. Entitlement to an initial rating higher than 10 percent 
for left Achilles tendonopathy.  

2. Entitlement to an initial rating higher than 10 percent 
for right Achilles tendonopathy.  

3. Entitlement to service connection for bilateral pes 
planus.  

4. Entitlement to an initial compensable rating for cluster 
headaches.

5. Entitlement to service connection for a right knee 
disability.  

REPRESENTATION

Veteran represented by:	Vietnam Veterans of America

ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
November 1996 to April 2004.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in December 2005, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

In August 2008, the Veteran withdrew her claim for an initial 
increased rating for retropatellar pain syndrome with 
chondromalacia of the left knee. 

The claim for increase for cluster headaches and for service 
connection for a right knee disability are REMANDED to the RO 
via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1. Left Achilles tendonopathy is manifested by pain with no 
more than moderate limitation of motion of the ankle.

2. Right Achilles tendonopathy is manifested by pain with no 
more than moderate limitation of motion of the ankle.

3. Bilateral pes planus did not increase in severity during 
service.




CONCLUSIONS OF LAW

1. The criteria for an initial rating higher than 10 percent 
for left Achilles tendonopathy have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Codes 5003, 5024, 5271 (2008).

2. The criteria for an initial rating higher than 10 percent 
for right Achilles tendonopathy have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Codes 5003, 5024, 5271 (2008).

3. Bilateral pes planus was not aggravated by service.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2008).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).



In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claims, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As for the claims for initial higher ratings for left and 
right Achilles tendinopathy, where, as here, service 
connection has been granted and the initial ratings have been 
assigned, the claims of service connection have been more 
than substantiated, the claims have been proven, thereby 
rendering 38 U.S.C.A. §5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.  Once the claims of service connection have 
been substantiated, the filing of a notice of disagreement 
with the RO's decision, rating the disabilities, does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, 
further VCAA notice under 38 U.S.C.A. § 5103(a) and § 
3.159(b)(1) is no longer applicable in the claims for initial 
higher ratings.  Dingess, 19 Vet. App. 473; Dunlap v. 
Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. 
Peake, 22 Vet. App. 128, 136 (2008).  

As for the claim of service connection for bilateral pes 
planus, the RO provided pre-adjudication content-complying 
VCAA notice by letter, dated in August 2005.  The Veteran was 
notified of the evidence needed to substantiate the claim of 
service connection, namely, evidence of current disability; 
evidence of an injury or disease in service or an event in 
service, causing injury or disease; and evidence of a 
relationship between the current disability and the injury, 
disease, or event in service.  

The Veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that she could submit private medical records or 
authorize VA to obtain private medical records on her behalf.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); and of Dingess v. Nicholson, 19 Vet. App. 473 
(notice of the elements of the claim, except for the degree 
of disability assignable and effective date of claim).  

To the extent that VCAA notice pertaining to degree of 
disability and effective date were not provided, as the claim 
of service connection for bilateral pes planus is denied, no 
effective date or disability rating can be assigned as a 
matter of law and therefore there is no possibility of any 
prejudice to the Veteran with respect to this limited VCAA 
content error.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has obtained service 
treatment records and afforded the Veteran a VA examination.  

As the Veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent 
to the claims are required to comply with the duty to assist. 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The Veteran's left and right Achilles tendonopathy are rated 
by analogy under Diagnostic Code 5024.  A disability under 
Diagnostic Code 5024 is rated on the basis of limitation of 
motion of the specific joint involved, as arthritis.  
Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
arthritis established by X-ray findings is rated on the basis 
of limitation of motion for the specific joint involved.  

Limitation of motion of the ankle is rated under Diagnostic 
Code 5271.  Under Diagnostic Code 5271, the criterion for the 
next higher rating, 20 percent, which is the maximum rating, 
is marked limitation of motion.

Normal range of motion of the ankle is dorsiflexion from 0 to 
20 degrees and plantar flexion from 0 to 45 degrees. 38 
C.F.R. § 4.71, Plate II.

Rating factors for a disability of the musculoskeletal system 
include functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakness, excess fatigability, pain 
on movement, swelling, or atrophy. 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In any form of 
arthritis, painful motion is also a factor. 38 C.F.R. § 4.59.

Factual Background

On VA examination in October 2005, the Veteran complained of 
tendinopathy in each Achilles tendon.  Physical examination 
shows that the Veteran had mild bilateral pain in the 
Achilles tendon when she stood on her toes, but she could 
squat only a fourth of the way due to pain in the Achilles 
tendon.  Dorsiflexion was 20 degrees in each ankle, plantar 
flexion was 50 degrees in each ankle.  The Veteran did not 
have painful motion, edema, weakness, instability or 
tenderness in either foot.  There was no pain on manipulation 
of either foot but very mild tenderness on pressure over 
either Achilles tendon.  Functional limitations on walking 
were about twenty minutes.  

VA record show that in August 2007 the Veteran complained of 
left heel pain.  

On VA examination in April 2008, the Veteran complained of 
daily mechanical bilateral Achilles tendon pain.  She 
reported that she occasionally wraps her left Achilles tendon 
in an ACE wrap, and at times has to be absent from work due 
to pain.  Her walking and standing weight bearing tolerance 
was limited to twenty to twenty-five minutes, her standing 
weigh bearing tolerance was limited to forty five to sixty 
minutes.  

Physical examination showed bilateral plantar flexion from 0 
to 45 degrees both pre and post repetitive motion and 
dorsiflexion was 0 to 20 degrees pre and post repetitive 
motion.  There was no apparent pain, loss of motion, 
weakness, fatigability or loss of coordination during or 
following three repetitions of range of motion.  The 
assessment was mild bilateral Achilles tendinitis.

Analysis

The evidence shows that the Veteran's dorsiflexion was 
limited to twenty degrees and plantar flexion at most was 
limited to 45 degrees.  Under Diagnostic Code 5271, the 
criterion for the next higher rating, 20 percent, which is 
the maximum rating, is marked limitation of motion.

Normal range of motion of the ankle is dorsiflexion from 0 to 
20 degrees and plantar flexion from 0 to 45 degrees.  

The VA examiner found no painful motion, weakness, 
instability in either foot on VA examination in October 2005, 
and on VA examination in April 2008, there was no apparent 
pain, loss of motion, weakness, fatigability or loss of 
coordination during or following three repetitions of range 
of motion.  

While "marked" limitation of motion is not defined, "marked" 
suggests having a clearly defined character, in this case, 
clearly defined limitation of motion of the ankle.  As 
dorsiflexion and plantar flexion are essentially normal, the 
Board concludes that the findings of dorsiflexion and plantar 
flexion do not more nearly approximate or equate to marked 
limitation of motion of the ankle under Diagnostic Code 5271, 
considering functional loss under 38 C.F.R. §§ 4.40, 4.45, 
4.59.  

As the preponderance of the evidence is against the claim for 
increase, the benefit-of-the-doubt standard does not apply.  
38 C.F.R. § 5107 (b).



Extraschedular Rating

Where the schedular rating is found to be inadequate, the 
claim may be referred to the VA Director of Compensation and 
Pension Service for an extraschedular rating.  38 C.F.R. § 
3.321.

The determination of whether a claimant is entitled to an 
extraschedular rating under 38 C.F.R. § 3.321(b) is a three- 
step inquiry.  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular rating for that service-connected 
disability is inadequate.  There must be a comparison between 
the level of severity and symptomatology of the service- 
connected disability with the established criteria found in 
the Rating Schedule for the disability.  If the criteria 
reasonably describe the Veteran's disability level and 
symptomatology, then the Veteran's disability picture is 
contemplated by the Rating Schedule, and the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, comparing the Veteran's disability level and 
symptomatology to the Rating Schedule, the degree of 
disability is contemplated by the Rating Schedule and the 
assigned schedular rating is, therefore, adequate, and no 
referral for an extraschedular rating is required.

Principles of Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §1110; 38 C.F.R. § 3.303.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A Veteran is presumed to be in sound condition when on 
entrance into military service except for conditions noted on 
the entrance examination.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

When a condition is properly found to have been preexisting, 
the presumption of aggravation provides that a preexisting 
injury or disease will be considered to have been aggravated 
by active military, naval, or air service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153, 
38 C.F.R. § 3.306(a)

Aggravation may not be conceded where the disability 
underwent no increase in severity during service, on the 
basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.

Temporary or intermittent flare-ups of symptoms of a pre- 
existing condition during service does not constitute 
sufficient evidence to be considered aggravation in service 
unless the underlying condition, as contrasted to symptoms, 
is worsened.  Aggravation, that is, an increase in 
disability, in service is based upon a worsening of the pre-
service condition to the extent that a Veteran's average 
earning capacity has diminished.  Hunt v. Derwinski, 1 Vet. 
App. 292, 296-97 (1991).



Factual Background

On entrance examination in July 1996, the examiner noted the 
Veteran had mild pes planus, asymptomatic.  Service treatment 
records show that January 1999 and April 1999 the Veteran 
complained of bilateral foot pain during prolonged standing.  
In May 1999, the Veteran had a corn on the plantar surface of 
her left foot and on the fifth metatarsal of her right foot.  
In August 2004, she complained of pain in her feet when 
standing for long periods.  She used plastic foot inserts for 
her feet.  

After service, on VA examination in October 2005, the 
examiner noted the Veteran had pes planus grade 1 with minor 
symptoms, which she controlled with running shoes.  The 
diagnosis was mild nonsymptomatic pes planus grade 1. 

Analysis

The Veteran contends that her bilateral pes planus was 
aggravated by service, as evidenced by the treatment she 
received during service.

A Veteran is presumed to be in sound condition upon entrance 
into military service except for conditions noted on the 
entrance examination.

On service entrance examination, the examiner noted the 
Veteran had mild pes planus, asymptomatic, rebutting the 
presumption of soundness.  The remaining question is whether 
the Veteran's preexisting bilateral pes planus was aggravated 
by service.  

A lack of aggravation may be shown by establishing that there 
was no increase in disability during service.  The record 
shows that during service the Veteran complained of foot pain 
and was treated for calluses on her feet.  

And although the Veteran is competent to describe her 
symptoms, she is not competent to provide an opinion on 
medical causation, that is, whether the in-service 
manifestations of pain and calluses represented a permanent 
increase in disability or the increase in disability due to 
the natural progress of the disease.

Where, as here, the determinative issue involves a question 
of medical causation, where a lay assertion is not competent 
evidence, competent medical evidence is required to 
substantiate the claim.  Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
opinion.  38 C.F.R. § 3.159.

As a lay person, the Veteran is not competent, that is, not 
qualified through education, training, and expertise to offer 
an opinion on medical causation.  For this reason, the Board 
rejects the Veteran's statements as competent evidence to 
substantiate the claim that the pre-existing pes planus was 
aggravated by service.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

After service, on VA examination in October 2005, the Veteran 
had a diagnosis of mild nonsymptomatic pes planus grade 1.  
The evidence therefore shows that the preexisting bilateral 
pes planus did not undergo an increase in severity during 
service as on entrance examination in July 1996, mild 
asymptomatic bilateral pes planus was noted and after service 
in October 2005, the Veteran continued to have a diagnosis of 
nonsymptomatic pes planus.  

Based on asymptomatic bilateral pes planus on entrance 
examination and the continued diagnosis of nonsymptomatic pes 
planus after service, aggravation is not conceded as the 
preexisting pes planus underwent no increase in severity 
during service on the basis of all the evidence of record 
pertaining to the manifestations of the disability prior to, 
during, and subsequent to service.  For these reasons, as 
there was no increase in disability during service, the 
rebuttable presumption of aggravation has not been 
established, and as there is no increase in disability during 
service, service connection by aggravation for bilateral pes 
planus is not established.  Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004).



As the Board may consider only independent medical evidence 
to support its findings as to a question involving medical 
causation, and as there is no favorable medical evidence to 
support the claim of service connection by aggravation, the 
preponderance of the evidence is against the claim and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).


ORDER

An initial rating higher than 10 percent for left Achilles 
tendonopathy is denied.  

An initial rating higher than 10 percent for right Achilles 
tendonopathy is denied.  

Service connection for bilateral pes planus is denied.  


REMAND

As for the Veteran's headaches, on her most recent VA 
examination in April 2008, she complained of cluster 
headaches once a week, which occasionally made her lie down.  
It is unclear whether the headaches are characteristic of 
prostrating attacks and another VA examination is warranted 
to determine the current level of severity.  

As for the Veteran's service connection claim for a right 
knee disability, she claims her right knee problems are due 
to her service-connected low back disability.  The Veteran is 
service-connected for lumbar disc disease.  On VA examination 
in July 2006, the Veteran complained of pain in her right 
knee.  She used a cane because of her back problems.  The 
diagnosis was mild right patellar tendinitis.  A VA 
examination is necessary to determine the etiology of the 
Veteran's current right knee disability.  



Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA 
neurological examination to determine 
whether she has headaches with 
characteristic prostrating attacks 
averaging one in two months over the last 
several months.  The examiner should 
comment on whether the Veteran's 
service-connected headaches interfere 
with her ability to be gainfully 
employed.  

2. Schedule the Veteran for a VA 
orthopedic examination to determine 
whether it is at least as likely as not 
that that the current right knee 
disability is due to or aggravated by the 
Veteran's service-connected lumbar disc 
disease 

In formulating the opinion, the 
examiner is asked to consider that 
the term "at least as likely as not" 
does not mean "within the realm of 
possibility." Rather, it means that 
the weight of the medical evidence 
both for and against the conclusion 
is so evenly divided that it is 
medically sound to find in favor of 
causation as it is to find against 
causation.

Also the term "aggravation" means 
a permanent increase in severity, 
that is, a worsening of the 
underlying condition not due to 
the natural progress of the 
disability as contrasted to a 
worsening of symptoms.

The claims folder must be made available 
for review by the examiner.

3. Following completion of the above, 
adjudicate the claims.  If any benefit 
sought remains denied, furnish the 
Veteran and her representative a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


